Citation Nr: 1045435	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-37 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Whether the rating for the service-connected residuals medial 
meniscectomy of the left knee was properly reduced from 20 
percent to 10 percent disabling, effective on October 1,  2007.  

2.  Entitlement to a rating in excess of 20 percent prior to 
December 11, 2007 and in excess of 30 percent for the service-
connected status post arthroplasty, left knee due to 
osteoarthritis after medial meniscectomy (formerly evaluated as 
residuals, medial meniscectomy, left knee under diagnostic code 
5257) effective on January 1, 2009.  

3.  Entitlement to an earlier effective date earlier than 
December 11, 2007 for the assignment of a 100 percent rating 
based on convalescence for the service-connected residuals medial 
meniscectomy of the left knee.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of the RO.

A September 2007 rating decision, in part, reduced the rating of 
the service-connected residuals medial meniscectomy of the left 
knee from 20 to 10 percent disabling, effective on October 1, 
2007.

A January 2008 rating decision assigned a temporary total rating 
based on convalescence, effective on December 11, 2007.  By the 
same rating action, the RO assigned a 30 percent evaluation for 
residuals medial meniscectomy of the left knee, effective on 
January 1, 2009.

Because this appeal stems from the Veteran's claim for an 
increased rating for a left knee disability, and since he 
contests not only the RO's reduction in the evaluation of this 
condition but seeks an increased rating, the Board has identified 
the issues as stated on the preceding page.

Further, the Veteran filed a claim based on surgical or other 
treatment necessitating convalescence for the service-connected 
residuals medial meniscectomy of the left knee.  The RO granted 
the claim in the January 2008 rating decision with subsequent 
notice in January 2008.  The Veteran filed a Notice of 
Disagreement (NOD) in February 2008 as the effective date 
assigned.  The RO should issue a Statement of the Case (SOC) as 
the Veteran initiated the appeals process.  

The issue of an increased rating in excess of 20 percent prior to 
December 11, 2007 and in excess of 30 percent for the service-
connected status post arthroplasty, left knee due to 
osteoarthritis after medial meniscectomy (formerly evaluated as 
residuals, medial meniscectomy, left knee under diagnostic code 
5257) from January 1, 2009 is addressed in the REMAND portion of 
this document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO increased the 
rating for the service-connected residuals of the medial 
meniscectomy of the left knee from 10 to 20 percent, based on the 
findings contained in an August 2005 VA examination report.

2.  In a September 2007 rating decision, the RO reduced the 
evaluation for the service-connected residuals of the medial 
meniscectomy of the left knee from 20 to 10 percent, effective on 
October 1, 2007, based on the findings contained in a June 2007 
VA examination report.

3.  The reduction of the rating from 20 to 10 percent was not 
proper because it did address improvement of the service-
connected left knee disability under the ordinary conditions of 
life.  


CONCLUSIONS OF LAW

1.  As the September 2007 reduction of the evaluation for the 
service-connected residuals medial meniscectomy of the left knee 
from 20 percent to 10 percent did not comply with the provisions 
of 38 C.F.R.§ 3.344 and  is void ab initio.  38 U.S.C.A. §§ 1155, 
7104 (West 2002); 38 C.F.R. §§ 3.344(a) and (b) (2010).

2.  The previously assigned 20 percent rating for the service-
connected residuals medial meniscectomy of the left knee is 
restored, effective on October 1, 2007.  38 U.S.C.A. §§ 1155, 
7104 (West 2002); 38 C.F.R. §§ 3.344(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken hereinbelow is favorable to 
the Veteran, a discussion of VA's duties to notify and assist is 
not required at this time.

In its September 2007 decision and subsequent rating actions 
during the course of the appeal, the RO framed the issue as 
involving the evaluation of the service-connected residuals 
medial meniscectomy of the left knee rather than whether a 
reduction was warranted.  

In this regard, the Board notes that the Court has consistently 
declared that it erroneous for VA to fail to characterize a claim 
contesting a reduction in a rating as such.  See Snyder v. Gober, 
14 Vet. App. 154 (2000); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

That alone, however, is not dispositive; rather the Court looks 
beyond VA's framing of the issue to determine whether the 
decision considered the relevant evidence as well as the 
pertinent laws and regulations governing reductions.  See Johnson 
v. West, 11 Vet. App. 240, 241-42 (1998).  

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of VA.  See Dofflemeyer 
v. Derwinski, 2 Vet. App. 277, 280 (1992).  

Here, the Board finds the VA examination upon which the reduction 
was predicated on was less than full and complete and did not 
show a medical improvement of the disability.  

Moreover, in reducing the evaluation of the Veteran's residuals 
medial meniscectomy of the left knee from 20 percent to 10 
percent disabling, the RO neither cited to nor discussed 38 
C.F.R. § 3.344(c), the pertinent regulations in effect at that 
time governing the reduction of the evaluation of the service-
connected disability.  

The additional clinical evidence associated with the record 
following the September 2007 rating decision may not be 
considered in addressing the propriety of the reduction.  

As the RO failed to apply the provisions of 38 C.F.R. § 3.344(c), 
relied on medical evidence that did show medical improvement of 
the disability, and other due process considerations in its 
reduction of the disability evaluation for the service-connected 
residuals medial meniscectomy of the left knee from 20 percent to 
10 percent, that decision is void ab initio as not in accordance 
with the applicable law and regulations, and the 20 percent 
rating must be restored from the date of the reduction.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992).

In reaching this conclusion, the Board acknowledges that, where 
the evaluation of a disability is reduced, but the amount of 
compensation is not reduced, section 3.105(e) does not apply.  
See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) 
(holding that VA was not obligated to provide a Veteran with 
sixty days notice before making a disability ratings decision 
effective if the decision did not reduce the overall compensation 
paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) 
(where the evaluation of a specific disability is reduced, but 
the amount of compensation is not reduced because of a 
simultaneous increase in the evaluation of one or more other 
disabilities, section 3.105(e) does not apply).  

However, the RO also failed to discuss the substantive provisions 
of 38 C.F.R. § 3.344(c) and relied on a VA examination that did 
not show improvement combined with other due process 
considerations.  

Thus, the Board reiterates that the reduction is void ab initio.  
Kitchens v. Brown, 7 Vet. App. 320 (1995).


ORDER

The reduction of the 20 percent evaluation for the service-
connected the residuals of the medial meniscectomy of the left 
knee, effective on October 1, 2007 is void ab initio.


REMAND

Prior to arranging for the Veteran to undergo further VA 
examination, VA should obtain and associate with the claims 
folder any outstanding VA medical records and private medical 
records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran appears to be receiving disability benefits from the 
Social Security Administration (SSA), as indicated in a March 
2008 lay statement.  Specifically, the Veteran stated that "[m]y 
knee condition was so bad that OPM and Social Security have 
placed me on total disability for the period due to my being 
unable to work."  

However, the record does not reflect that efforts have been made 
to obtain those corresponding SSA records or OPM [Office of 
Personnel Management] records.  Such efforts are required, 
pursuant to 38 C.F.R. § 3.159(c)(2) (2010).  See generally Baker 
v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist 
includes obtaining SSA records when the Veteran reports receiving 
SSA disability benefits, as such records may contain relevant 
evidence).

Additionally, the Veteran filed an application for vocational 
rehabilitation, as indicated from his March 2007 claim.  The 
record does not reflect that efforts have been made to obtain 
those records.   

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards requests 
for records from Federal facilities.  

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105 
as to the matter of an effective date of the assignment of a 100 
percent rating based on convalescence following surgery for the 
service-connected left knee disability, appellate review of the 
issue was properly initiated, and the RO was then obligated to 
furnish him a SOC.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
19.26 (2010); see Manlicon v. West, 12 Vet. App. 238 (1999).  

Hence, on remand the RO should furnish the Veteran with a SOC as 
to the issue of an earlier effective date earlier than December 
11, 2007 for the assignment of a 100 percent for the period of 
convalescence based on surgical treatment for the service-
connected left knee disability.

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
to obtain all outstanding records of 
treatment of the Veteran by VA and/or any 
other pertinent medical facility pertaining 
to the left knee.  All records and/or 
responses received should be associated 
with the claims folder.  

If any records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  The RO should take all indicated action 
to obtain copies of all medical records 
from SSA or other governmental agency 
dealing with the award of disability 
benefits to the Veteran.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

3.  After securing any necessary release 
forms, with full address information, all 
documentation/records prepared pursuant to 
the Veteran's claim for VA vocational 
rehabilitation should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  Then, the RO should afford the Veteran 
a VA examination to determine the current 
severity of the service-connected left knee 
disability.  The VA examiner should also 
delineate any and all symptoms associated 
with the service-connected left knee 
disability.  

The claims folder and a copy of this remand 
must be made available to the examiner who 
should note in the examination report that 
the claims folder was reviewed.  

All appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted and the results of such 
should be included in the examination 
report.  The examiner must provide a 
complete rationale for any stated opinion.  

5.  The RO should issue a SOC to the 
Veteran and his representative addressing 
the issue of an effective date earlier than 
December 11, 2007 for the assignment of a 
100 percent based on convalescence for the 
service-connected left knee disability.  
This matter should be certified to the 
Board as on appeal only if the Veteran 
files a timely Substantive Appeal.

6.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim for increase in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded an appropriate opportunity for 
response.  

Thereafter, if indicated the case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


